Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 1 of 11 PageID #: 1088




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                         NOT FOR PUBLICATION

 Daneel Edwards,                                    MEMORANDUM & ORDER

                            Petitioner                     19-cv-2047 (ERK)

              – against –

 Michael Capra,

                            Respondent.


 KORMAN, J.:

       On April 9, 2013, shortly after noon, petitioner Daneel Edwards shot and

 killed Martin Williams in Crown Heights. Record at 229, 399–400, ECF No. 9-1.1

 Petitioner testified that he and his girlfriend, Anita Adkins, first encountered

 Williams earlier that morning at a grocery store. Id. at 589–90. According to

 petitioner, Williams and Anita had an argument and cursed at each other. Id.

 Petitioner testified that, when he intervened, Williams made “gun gestures” with his

 fingers, said “real recognize real,” and used a homophobic slur. Id. at 591. Williams

 then left the store. Id. at 593. Anita called her roommate and told her to have Anita’s

 brother, Kayshaun Adkins, bring petitioner a gun. Id. at 395, 598–99. Petitioner and

 Anita walked back to Anita’s apartment building, and Kayshaun came down to the



 1
       All citations to the record are to the page number of the combined PDF, not
       the internal pagination of the exhibits.

                                               1
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 2 of 11 PageID #: 1089




 lobby where the group lingered for a few minutes. Id. at 397. The group then went

 outside, and Kayshaun handed petitioner the gun. Id. at 397–99, 438–39.

       Shortly thereafter, Williams drove down the street in a van and stopped in

 front of Anita’s apartment building. Id. at 399. Petitioner pointed the gun at

 Williams—who was seated in the van four feet away—and fired eight shots in quick

 succession. Id. at 287, 399–400, 605. One bullet fatally struck Williams in the heart.

 Id. at 552–53, 557–59. Petitioner and the rest of his group returned to Anita’s

 apartment and, when they realized the police were searching for petitioner, cut

 petitioner’s hair and changed his clothes. Id. at 403–04. When the police came to

 Anita’s apartment, she lied and claimed that petitioner was not there. Id. at 378, 383,

 840. The police heard a man’s voice, entered the apartment, and arrested petitioner.

 Id. at 378–79.

       Petitioner was charged with second-degree murder and criminal possession of

 a weapon. Petitioner conceded at trial that he fired the gun and killed Williams. Id.

 at 167. His defense was that he was justified in doing so based on his purported fear

 of Williams and that he had not shot to kill but merely to scare Williams away. Id.

 at 659–62, 671–78. At petitioner’s urging, the trial court charged the jury that it was

 required to find beyond a reasonable doubt that petitioner was not justified in

 shooting Williams in order to convict him. Id. at 649–53, 731–35. The trial court

 likewise instructed the jury that it could convict petitioner of first-degree


                                           2
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 3 of 11 PageID #: 1090




 manslaughter rather than murder if it concluded that he lacked the intent to kill but

 had instead acted with intent to cause serious physical injury. Id. at 735–37.

       The jury convicted petitioner of second-degree murder and criminal

 possession. Id. at 757–60. The trial court sentenced him to twenty-five years to life

 for murder and fifteen years for possession, to run concurrently. Id. at 777.

       The Appellate Division affirmed. People v. Edwards, 160 A.D.3d 658 (2d

 Dep’t 2018).     As detailed below, it held that petitioner’s arguments were

 unpreserved, without merit, or both. The Court of Appeals denied review. 31 N.Y.3d

 1116 (2018). After filing this habeas petition, petitioner requested a stay to pursue a

 writ of error coram nobis from the Appellate Division on the ground that he received

 the ineffective assistance of appellate counsel. ECF No. 12. Chief Judge Mauskopf

 denied the motion to stay, concluding that the unexhausted claim was meritless. ECF

 No. 14. The Appellate Division subsequently denied the writ because it concluded

 that petitioner failed to establish that he was denied the effective assistance of

 appellate counsel. 188 A.D.3d 908 (2d Dep’t 2020).

                                    DISCUSSION

       A federal court may grant a writ of habeas corpus to a prisoner only “on the

 ground that he is in custody in violation of the Constitution or laws or treaties of the

 United States.” 28 U.S.C. § 2254(a). When the petitioner’s claims have been

 rejected on the merits by a state court, the court may grant the writ only if that


                                            3
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 4 of 11 PageID #: 1091




 decision “was contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States”

 or if the decision “was based on an unreasonable determination of the facts in light

 of the evidence presented in the State court proceeding.” Id. § 2254(d). Nor may a

 federal court grant relief if the state court’s decision rested on an independent and

 adequate state-law ground, absent a showing of cause and prejudice to excuse the

 default or that failure to consider the claim would result in a fundamental miscarriage

 of justice. Cone v. Bell, 556 U.S. 449, 465 (2009); Coleman v. Thompson, 501 U.S.

 722, 750 (1991).

       Federal court review under the “unreasonable application” clause is

 “extremely deferential: ‘a state court’s determination that a claim lacks merit

 precludes federal habeas relief so long as fairminded jurists could disagree on the

 correctness of the state court’s decision.’” Chrysler v. Guiney, 806 F.3d 104, 118

 (2d Cir. 2015) (quoting Harrington v. Richter, 562 U.S. 86, 101 (2011)). If the state

 court does not provide reasons for its decision, a federal habeas court must examine

 “what arguments or theories . . . could have supported” that decision and whether

 reasonable judges “could disagree that those arguments or theories are inconsistent

 with the holding in a prior decision of [the Supreme] Court.” Harrington, 562 U.S.

 at 102.


       1.     The Appellate Division reasonably applied federal law in concluding


                                           4
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 5 of 11 PageID #: 1092




 the evidence was sufficient to disprove petitioner’s justification defense beyond a

 reasonable doubt. I must apply a “doubly deferential standard of review” and “may

 not grant the writ unless [I] conclude that no reasonable court could have held that

 any reasonable jury could have read the evidence to establish [P]etitioner’s guilt

 beyond a reasonable doubt.” Garbutt v. Conway, 668 F.3d 79, 81–82 (2d Cir. 2012)

 (emphasis in original).


       Petitioner has not come close to satisfying this standard, and nor would he

 prevail even on de novo review. The jury was entitled to find that petitioner was the

 initial aggressor and/or had sufficient time to withdraw into the apartment building

 and avoid a confrontation, and thus was not justified in his use of deadly force. See

 Record at 732–34 (jury instructions).         The evidence showed that, instead of

 retreating into the apartment, petitioner obtained a gun, waited outdoors, and

 immediately opened fire when Williams arrived in his van. I therefore cannot

 conclude “that the evidence was insufficient to support the jury’s entirely reasonable

 verdict.” Garbutt, 668 F.3d at 83. Nor has petitioner provided any reason to excuse

 his failure to preserve this challenge under New York’s contemporaneous objection

 rule, see Edwards, 160 A.D.3d at 658, which is an independent and adequate state-

 law bar to relief. Downs v. Lape, 657 F.3d 97, 104 (2d Cir. 2011).


       2.     Petitioner’s argument that the verdict was against the weight of the



                                           5
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 6 of 11 PageID #: 1093




 evidence fails because that claim arises only under state law and therefore “is not

 cognizable on habeas corpus.” McKinnon v. Superintendent, 422 F. App’x 69, 75

 (2d Cir. 2011); see German-Yunga v. Racette, 2016 WL 335865, at *2 (E.D.N.Y. Jan.

 27, 2016).

       3.     Petitioner’s argument that the jury instruction on justification was

 incomplete, based on the purported failure to specify the reasons for his fear of the

 victim, is similarly meritless. The Appellate Division held that petitioner failed to

 preserve this argument for further review, which is an independent and adequate bar

 to habeas relief. Downs, 657 F.3d at 104; see Record at 570–72 (discussing

 justification charge). The Appellate Division likewise rejected the argument on the

 merits, concluding that “the court fairly and accurately described the applicable law.”

 Edwards, 160 A.D.3d at 659. It is “not the province of a federal habeas court to

 reexamine state-court determinations on state-law questions,” Estelle v. McGuire,

 502 U.S. 62, 67–68 (1991), and therefore petitioner “cannot point to a federal

 requirement that jury instructions on justification must include particular

 provisions.” DiGuglielmo v. Smith, 366 F.3d 130, 136 (2d Cir. 2004) (internal

 quotation and alterations omitted).

       4.     Petitioner argues that his sentence was excessive, but “[n]o federal

 constitutional issue is presented where, as here, the sentence is within the range

 prescribed by state law.” White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992).


                                           6
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 7 of 11 PageID #: 1094




 “While the Supreme Court has on rare occasions declared unconstitutional sentences

 that were legally imposed under state law, see, e.g., Solem v. Helm, 463 U.S. 277

 (1983), petitioner’s claim here does not meet the extraordinarily high standard for

 challenging a legally imposed sentence.” German-Yunga, 2016 WL 335865, at *10.

       5.     Petitioner requested that the jury be charged on second-degree

 manslaughter under N.Y. Penal Law § 125.15 as a lesser-included offense of second-

 degree murder. Record at 572–73, 653. The trial court refused to do so but agreed

 to submit first-degree manslaughter. Id. at 653, 735–37. The Appellate Division

 affirmed on the ground that the jury had “implicitly rejected” all lesser-included

 offenses by convicting petitioner of second-degree murder and rejecting the charge

 of first-degree manslaughter. Edwards, 160 A.D.3d at 659. Petitioner’s claim that

 the trial court erred by failing to charge the jury on second-degree manslaughter is

 not cognizable on habeas review. “Neither the Supreme Court nor the Second

 Circuit has ever held that there is a due process right to a lesser-included charge in a

 non-capital case, and the Second Circuit has explained that to recognize such an

 entitlement on collateral review would announce a new rule, in violation of Teague

 v. Lane, 489 U.S. 288 (1989). Jones v. Hoffman, 86 F.3d 46, 48 (2d Cir. 1996).”

 Dickerson v. Lavalley, 2017 WL 591184, at *1 (E.D.N.Y. Feb. 14, 2017).

       6.     Petitioner contends that the trial court erred under state law by failing

 to immediately swear the jurors upon the completion of jury selection, but instead


                                            7
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 8 of 11 PageID #: 1095




 swearing them upon the commencement of trial.           See N.Y. Crim. Proc. Law

 § 270.15(2). The Appellate Division rejected this argument as unpreserved and

 without merit. Edwards, 160 A.D.3d at 659. Even if petitioner had demonstrated

 cause and prejudice to excuse the procedural default—which he has not—a violation

 of this state statute would not violate federal law or amount to a constitutional

 violation and therefore would not entitle him to habeas relief. See Mack v. McAuliffe,

 2018 WL 6251340, at *5 (E.D.N.Y. Nov. 28, 2018) (collecting cases); Lyons v.

 Graham, 2018 WL 3825884, at *2 (E.D.N.Y. Aug. 10, 2018).

       7.     Petitioner’s argument that Exhibit 49—a surveillance video of the

 shooting—was improperly admitted into evidence is unavailing. Some context is

 required. At trial, the Assistant District Attorney moved to admit the videotape

 pursuant to a stipulation with petitioner. Record at 263. The trial court appeared to

 have a technical difficulty with playing the recording, and took a brief recess to fix

 the problem. Id. After the recess, the Assistant District Attorney proceeded to play

 the videotape. Id. at 263–65. Petitioner argues that because the trial judge did not

 remark that Exhibit 49 was admitted into evidence—perhaps because of the break in

 proceedings—the jury could not consider it. Id. at 907, 913–16. Even on its own

 terms, this argument lacks merit: the exhibit was admitted pursuant to a stipulation,

 petitioner did not object, and the trial judge was not required to intone that it was

 admitted when it was treated as such. Edwards, 160 A.D.3d at 659. Regardless,


                                           8
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 9 of 11 PageID #: 1096




 when reviewing a state court evidentiary ruling, a federal habeas court can inquire

 only whether the ruling violated the petitioner’s federal constitutional rights. Estelle,

 502 U.S. at 67–68. “In order to prevail on a claim that an evidentiary error deprived

 the defendant of due process under the Fourteenth Amendment he must show that

 the error was so pervasive as to have denied him a fundamentally fair trial, . . . a

 concept . . . described as ‘elusive.’” Collins v. Scully, 755 F.2d 16, 18 (2d Cir. 1985)

 (internal citation omitted).    Petitioner has not made this showing, particularly

 because the same surveillance video was subsequently admitted, again without

 objection, as part of a compilation video pursuant to petitioner’s stipulation. Record

 at 563–67, 935.

       8.     Finally, petitioner has failed to show that the state court unreasonably

 found that he received the effective assistance of counsel, and nor would he prevail

 on de novo review. Under Strickland v. Washington, 466 U.S. 668 (1984), in order

 to demonstrate ineffective assistance of counsel in violation of the Sixth

 Amendment, petitioner must show (1) that his counsel’s representation “fell below

 an objective standard of reasonableness,” and (2) “that there is a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 688, 694. Under the “unreasonable application”

 clause, “because the Strickland standard is a general standard, a state court has even

 more latitude to reasonably determine that a defendant has not satisfied that


                                            9
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 10 of 11 PageID #: 1097




  standard.” Shinn v. Kayer, --- S. Ct. ---, 2020 WL 7327827, at *4 (U.S. Dec. 14,

  2020) (internal quotation omitted). “The standards created by Strickland and §

  2254(d) are both highly deferential, and when the two apply in tandem, review is

  doubly so.” Harrington, 562 U.S. at 105.


        Petitioner argues that his counsel was ineffective by allowing the jury to

  review the supposedly unadmitted surveillance video and by failing to object that

  the jury was improperly sworn. As explained above, however, both of those

  arguments lacked merit. Trial counsel is not ineffective for failing to raise weak

  arguments, and the Appellate Division did not act unreasonably in rejecting

  petitioner’s claim that he was denied effective assistance. See Finley v. Graham,

  2016 WL 47333, at *13 (S.D.N.Y. Jan. 4, 2016). Similarly, because the Appellate

  Division rejected on direct review the merits of the arguments petitioner’s counsel

  declined to raise, petitioner cannot show prejudice based on his attorney’s decision

  not to pursue them. Waters v. McGuiness, 2003 WL 21508318, at *3 (E.D.N.Y. June

  16, 2003).




                                          10
Case 1:19-cv-02047-ERK-LB Document 16 Filed 12/16/20 Page 11 of 11 PageID #: 1098




                                     CONCLUSION

        The petition for writ of habeas corpus is denied. I also decline to issue a

  certificate of appealability.

                                                   SO ORDERED.

                                                   Edward R. Korman
  Brooklyn, New York                               Edward R. Korman
  December 16, 2020                                United States District Judge




                                         11
